JOHN P. MOORE, Circuit Judge,
with whom BARRETT, Senior Circuit Judge, joins, dissenting in part:
While I concur wholeheartedly in the Court’s analysis of the legal issues in this *1516case, I respectfully dissent from the disposition. After concluding that the appeal is frivolous, and that counsel would be subject to sanction, the Court nonetheless excuses his misconduct simply because we did not “focus on whether the individual behavior of Alexander warranted the sanc-tions_” I believe this gratuitous leniency is both illogical and in defiance of the rights of the offended parties.
The Court’s resolution is offensive to me because it denies the prevailing parties any opportunity to obtain the compensation to which they presently appear to be justly entitled. In our effort to be lenient to Mr. Alexander, we have totally ignored the consequences his acts have had on others.
Our concentration on the notice issues applicable to sanctions is no reason to excuse Mr. Alexander from the burdens of his conduct. If there is any justification for his actions, or if there are reasons why his culpability should be diminished, he should be called upon to disclose them. To exonerate Mr. Alexander simply because he has not yet been required to show cause why sanctions should not be imposed serves neither justice nor logic.
It cannot be gainsaid that sanctions under either Fed.R.App.P. 38 or 28 U.S.C. § 1927 have a duality of purpose. Sanctions are obviously to be levied to punish the offender as a deterrence to future misconduct; but, with equal importance, they are to be levied to compensate a party who has had to finance the defense of a groundless action. In these times when abusive frivolous litigation abounds, we do not serve the cause of justice when we ignore an offended party’s right to compensation.
Just as the punitive aspect of sanctioning mandates application of due process considerations to the offending party or counsel, the compensatory aspect of sanctions also invokes the rights of the injured party. Until we and other courts are willing to recognize the financial burdens which fall upon innocent parties, and until those burdens are relieved through compensation, there is little hope for halting the onerous influx of groundless litigation.
It offends my sense of justice to ignore the financial burdens Mr. Alexander’s frivolous appeal has placed on the appellees. It seems to me contradictory to first declare this appeal groundless, thus acknowledging the appellees’ facial right to compensation, and then deprive them of this right without further hearing. As distasteful as it may be to sanction an attorney, it must be done in an appropriate case.
Moreover, to the extent we are today establishing guideposts for the future, we need to make clear that one who undertakes to burden others with groundless causes does so at risk. Although this case deals principally with the rights of an attorney who is responsible for the prosecution of a frivolous appeal, it should also serve to underscore the simple fact that the parties who have prevailed have rights to be protected as well. I would order Mr. Alexander to show cause why sanctions should not be imposed, and I would grant the appellees the right to respond.